ORDER
PER CURIAM
ORDER.
Having considered the pleadings and papers filed to date in the above cases, it is this 8th day of April, 2014,
ORDERED, by the Court of Appeals of Maryland, that each case above be, and the same is hereby, dismissed, pursuant to Md. Rule 8-602(a)(l), it appearing that the Court lacks appellate jurisdiction because the Circuit Court has not entered final judgment and no appealable interlocutory judgment or collateral order has been rendered; and it is further
*612ORDERED, that each party shall bear its own costs and counsel fees relating to the Court’s consideration of the papers and pleadings filed with the Court; and, it is further
ORDERED, that the cases be remanded to the Circuit Court for Howard County for further proceedings.